                 Case 2:19-cr-00197-WBS Document 38 Filed 07/13/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT FOR THE

                                     EASTERN DISTRICT OF CALIFORNIA             FILED
                                                                            JULY 13, 2020
                                                                         Clerk, U.S. District Court
                                                                        Eastern District of California
                                                                             By      KKS ____
                                                                               Deputy Clerk


UNITED STATES OF AMERICA,                            )          Case No. 2:19CR197-01 WBS
                                                     )
               Plaintiff,                            )
v.                                                   )            ORDER FOR RELEASE
                                                     )           OF PERSON IN CUSTODY
JONATHAN DARLING,                                    )
                                                     )
               Defendant.                            )
                                                     )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release Jonathan Darling Case 2:19CR197-01 WBS from

custody for the following reasons:

                             Release on Personal Recognizance

                             Bail Posted in the Sum of

                              Unsecured bond

                             Appearance Bond with 10% Deposit

                             Appearance Bond secured by Real Property

                             Corporate Surety Bail Bond

                        X    (Other)    Defendant was sentenced to a term of TIME SERVED.

              Issued at Sacramento, CA on      July 13, 2020     at     10:40     a.m.   .


Dated: July 13, 2020


Orig & Copy: USM
Copy to Docketing
